Citation Nr: 0025530	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-29 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Dr. R. Correa Grau


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to service connection for PTSD.  As detailed 
below, this claim is subject to further development action on 
remand.


FINDINGS OF FACT

1.  Evidence associated with the claims folder since the 
prior denial of service connection for PTSD, in particular, 
VA medical records which reflect a diagnosis of PTSD based on 
the DSM-IV criteria, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  The appellant's claim of service connection for PTSD is 
plausible, but the RO has not obtained sufficient evidence 
for correct disposition of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the appellant's claim of entitlement to service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a), (c) (1999).

2.  The appellant has presented a well-grounded claim of 
service connection for PTSD, but VA has not satisfied its 
duty to assist him in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1100-06 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

As this case remains in appellate status, the Board will 
first consider whether new and material evidence has been 
submitted in accord with the holdings in Hodge and Elkins.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (precedent 
decisions of Court are given retroactive effect with regard 
to cases in which the administrative or judicial review 
process is not concluded).
Entitlement to service connection for PTSD was previously and 
finally denied by the RO in an unappealed rating decision 
issued in August 1995.  The RO notified the appellant of this 
decision and his appellate rights by letter dated August 28, 
1995.  The appellant's claim on appeal was filed within a 
year of that decision, on August 15, 1996, but he did not 
express dissatisfaction or disagreement with the August 1995 
decision.  Hence, the August 1995 rating decision is final 
within the meaning of the law.  38 U.S.C.A. § 7105(c) (West 
1991).  In its August 1995 rating decision, the RO concluded 
that the appellant had not submitted a well grounded claim of 
service connection for PTSD based on a lack of a diagnosis 
for same.  Evidence submitted in connection with the present 
appeal includes medical examination and clinical records 
which denote that the appellant meets DSM-IV criteria for 
PTSD, based on his reported in-service stressors from his 
tour of duty in Vietnam in 1967-68.  Based on this evidence, 
the Board concludes that under the Hodge precedent, new and 
material evidence had been submitted to reopen the claim.  On 
this point, the Court has stated that a review of the claim 
under the Hodge standard accords a less stringent "new and 
material" evidence threshold to overcome.  Fossie v. West, 
12 Vet. App. 1 (1998).

The Board also concludes that the claim is well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  This conclusion is 
supported by several diagnoses of PTSD and by implied 
findings of a relationship between the diagnosis and events 
the appellant claims to have experienced during his military 
service in Vietnam.  See e.g. Gaines v. West, 11 Vet. App. 
353 (1998) (claim for PTSD well grounded where the veteran 
submits (1) medical evidence of a current disability; (2) lay 
evidence (presumed to be credible) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and (3) medical evidence of a 
nexus between service and the current PTSD disability).  
Accordingly, as the appellant's reopened claim of service 
connection for PTSD is well grounded within the analytical 
framework of Hodge and Elkins, further development, as set 
forth below in the REMAND section of this decision, is in 
order.

The Board acknowledges that with this Hodge-Elkins analysis, 
it has addressed elements of the claim that were not 
specifically addressed by the RO and therefore, it must be 
considered whether the appellant has been given adequate 
notice and opportunity to respond and, if not, whether he 
will be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  However, the Board concludes that the 
appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations, and in 
finding the claim reopened and well grounded in line with 
Elkins, has, in effect, resolved in the appellant's favor 
certain sub-issues that serve as "gatekeeping" functions in 
the claims process.  Cf. Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  Moreover, by finding the claim well grounded, 
any further challenge on this issue at the Department-level 
is waived, which hereafter accords the appellant the benefit 
of the duty to assist under 38 U.S.C.A. § 5107(a) (West 
1991).  See Nolen v. Gober, No. 99-7173 (Fed. Cir. Aug. 1, 
2000).


ORDER

To the extent of the finding that evidence submitted since 
the August 1995 rating decision constitutes new and material 
evidence sufficient to reopen and well ground the appellant's 
claim for service connection for PTSD, the appeal is granted.


REMAND

Because the appellant has submitted a well-grounded claim for 
service connection for PTSD, the duty to assist attaches.  
38 U.S.C.A. § 5107(a).  The regulation governing the award of 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended during the pendency of this appeal.  64 Fed. Reg. 
32807 (June 18, 1999).  The new version of the regulation is 
effective from March 7, 1997, and hence, as this claim was 
still pending on that date, the revised version must be 
considered.  Karnas, 1 Vet. App. 308, 313 (1991).  On remand, 
the RO must ensure that the claim is readjudicated pursuant 
to the amended version of 38 C.F.R. § 3.304(f), which has not 
been done in this case.

Further evidentiary development is in order.  In this case, 
the Board concedes that, with regard to whether the 
appellant's stressors are verified, the criteria set forth in 
amended section 3.304(f) have been met.  As evidenced by his 
Purple Heart award, military occupational specialty as a 
light weapons infantryman, and his combat service in Vietnam 
in which he was wounded in action in February 1968, the 
record contains conclusive evidence that the appellant's 
Vietnam stressors occurred as he says they did.  Thus, the 
focus of inquiry in this case now concerns medical opinion 
evidence concerning the sufficiency of his stressors, which 
the Court has concluded is a medical determination, see Cohen 
v. Brown, 10 Vet. App. 128 (1997), and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met under DSM-IV criteria, which is also a medical 
determination.

In this respect, the Board notes that the record discloses 
that the appellant has been variously diagnosed by VA and 
private physicians with PTSD.  Alternately, VA and private 
medical reports have also noted diagnostic impressions of 
psychiatric disorders other than PTSD.  The medical evidence 
of record suggests that the appellant has been treated by Dr. 
Raul Correa Grau as early as October 1993 for symptoms 
related to psychiatric disorder, although initially evaluated 
in May 1973.  Inasmuch as any treatment reports from Dr. 
Correa Grau are relevant to ascertaining the nature and 
extent of the appellant's psychiatric disability, additional 
evidentiary development is warranted in this case.

The record reflects that the appellant was afforded a 
personal hearing in this matter in October 1997.  The context 
of this hearing testimony along with documentary evidence 
received during that period were reviewed in the supplemental 
statement of the case dated in May 2000.  The Board notes 
that this statement contains references regarding the medical 
testimony presented during the October 1997 hearing, but 
attributed such testimony to a Dr. Jose Juarbe.  However, the 
transcript of this hearing indicates that testimony was only 
provided by Dr. Correa Grau, and there is no indication that 
Dr. Juarbe was present during this hearing.  These matters 
should be addressed on remand, as detailed below in the 
instruction paragraphs.

Accordingly, this case is REMANDED for the following action:

1.  After obtaining the necessary 
authorizations, the RO should attempt to 
obtain from Dr. Raul Correa Grau all medical 
reports documenting treatment the appellant 
received, to include treatment reports dated 
in October 1993, November 1995, March and 
April 1996, and associate these treatment 
records with the claims folder.

2.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for PTSD with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
REMAND.  The readjudication of this claim 
must be on a de novo basis as the claim 
has been reopened and found well 
grounded.  Further, the readjudication of 
this claim must be in accord with the 
revised version of 38 C.F.R. § 3.304(f), 
as amended effective from March 1997.  
The RO should also carefully consider the 
benefit of the doubt rule within the 
analytical framework provided by 
applicable caselaw for PTSD claims, such 
as in the Cohen and Moreau decisions.  In 
this regard, if the evidence is not in 
equipoise the RO should explain why.  
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
In connection with this action, the RO 
should also explain the references to the 
October 1997 hearing and testimony of Dr. 
Jose Juarbe made in the May 2000 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no further action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 


